By the Court.

It cannot be done. Bail is never allowed in offences punishable by death, when the proof is evident or the presumption great. On a Coroner’s inquest finding a person guilty of a capital crime, the Judges have often looked into the testimony which the Coroner is bound to record, and when they have been of opinion that the jurors had drawn an illogical conclusion, admitted the party to bail. But as the evidence before the Grand Jury is not written and cannot be disclosed, the same discretion and control cannot be exercised, and the judges cannot help considering the finding of the Grand *143Jury as too great a presumption of the defendant’s guilt to bail him. We recollect no case in which it was done.
C. J. Marshall who, on the examination of Aaron Burr, had admitted him to bail, concurred in the opinion of the Court that he was no longer entitled to that indulgence after the Grand Jury found the bill against him.
Bail denied.